Citation Nr: 0026521	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  99-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
PTSD with a major depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1969.  

This appeal is before the Board of Veterans' Appeals (Board) 
from rating decisions from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).  A December 
1998 rating decision granted service connection as 30 percent 
disabling.  A February 1999 rating decision continued a 30 
percent evaluation.  A September 1999 hearing officer 
decision increased the evaluation to 70 percent.  A February 
2000 rating decision continued a 70 percent evaluation for 
PTSD since June 1998 and granted a total rating based upon 
individual unemployability since March 1999.  

It should also be noted that on the veteran's substantive 
appeal, he requested a hearing before the Board in 
Washington, D.C.  Thereafter, his representative indicated 
that the veteran had requested a regional office hearing, 
which was held.  Subsequent correspondence does not clarify 
whether the veteran intended to seek both a hearing at the RO 
and a hearing in Washington, D.C.  While this does raise the 
possibility of a due process problem, in light of the 
veteran's subsequent statements and the disposition below, it 
does not appear that delaying the Board's decision to pursue 
this question would result in any benefit to the veteran.  
Accordingly, the Board will proceed with appellate review. 


FINDINGS OF FACT

1.  The veteran lost his last job because he had physical 
confrontations with customers and coworkers due to PTSD 
symptoms.  

2.  The veteran's PTSD symptoms prevent him from working 
within a regular schedule or maintaining attention and 
concentration for extended periods.  

3.  A December 1998 VA examiner and a March 1999 private 
examiner opined that the veteran's PTSD and depressive 
symptoms prevent him from maintaining any employment in the 
future.  


CONCLUSION OF LAW

The criteria are met for an initial 100 percent rating for 
PTSD with a major depressive disorder.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.2, 4.130, Diagnostic 
Codes 9411 and 9434 (1999) (effective November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Under the new criteria for PTSD and a major depressive 
disorder effective since November 1996, a 70 percent 
evaluation is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and the inability to establish and maintain 
effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); and disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Codes 9411 and 9434 (1999).  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The claim for an initial rating in excess of 70 percent for 
PTSD with a major depressive disorder is well grounded.  When 
a veteran is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); see also 
Fenderson v. West, 12 Vet. App. 119 (1999).  

If a claim is well grounded, the VA has a duty to assist the 
veteran in developing his claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  In this case, the RO obtained medical records 
from the identified examiners.  The veteran received several 
VA examinations, filed numerous lay statements with the RO, 
and provided sworn testimony at a hearing.  The VA, however, 
has a duty to assist the veteran in obtaining Social Security 
Disability records because he testified in April 1999 that he 
currently receives Social Security Disability income.  The 
record does not show that the RO requested or obtained the 
veteran's Social Security Disability records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  This duty is 
neither optional nor discretionary.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

The claim can be decided without the missing Social Security 
records because the current evidence supports an increased 
rating to 100 percent for PTSD with a major depressive 
disorder.  

The veteran's psychiatric symptoms warrant a 100 percent 
evaluation for total occupational and social impairment from 
PTSD with a major depressive disorder.  A March 1999 private 
examiner noted that the veteran last worked in October 1996 
in a pawnshop and that he was unemployed much of the time 
since returning from Vietnam because he had difficulty 
dealing with people.  The examiner opined that the veteran 
had marked difficulty performing activities within a 
schedule, including regular attendance.  The examiner opined 
that the veteran's level of symptomatology was incompatible 
with work in the current marketplace and that he would not be 
employable in the future.  A November 1999 VA examiner opined 
that PTSD and depression secondary to PTSD caused serious and 
significant occupational impairment.  A March 1999 examiner 
noted that the veteran had a markedly limited ability to 
travel in unfamiliar places or to use public transportation 
due to agoraphobia.  He had difficulty getting along with 
coworkers without distracting them.  A joint December 1998 
letter from a VA physician and nurse states that the veteran 
can no longer work in any capacity, at least partly due to 
chronic depression.  Throughout the record, the veteran 
reported that he could not work because he could not control 
his mood swings.  

A 100 percent rating is warranted because the veteran's 
psychiatric symptoms result in gross impairment in thought 
processes or communication.  The veteran was hypervigilant at 
the October 1998 VA examination, and he sat in the farthest 
chair from the examiner.  A March 1999 private examiner noted 
that the veteran had marked difficulty maintaining attention 
and concentration for extended periods and that he had 
difficulty interacting appropriately with the general public, 
accepting instructions, and responding appropriately to 
criticism.  Throughout the record, the veteran reported that 
he had lost his ability to read and concentrate.  

A 100 percent rating is warranted because the veteran's 
psychiatric symptoms manifest as persistent delusions or 
hallucinations.  In September 1998, the veteran remembered 
shaking and slapping a dying solider who had seemed to have 
minor wounds.  In December 1998, a VA psychiatrist stated 
that the veteran had chronic anxiety with exacerbations that 
presented much like hypervigilence and intrusive memories 
related to war.  In April 1999, the veteran testified that he 
had a hallucination in which he felt a bayonet stab his body.  
He took weapons to bed with him, and he described recurring 
nightmares in which he was cornered with no ammunition.  In 
April 1999, the veteran told his therapy group about an 
upsetting dream in which he beheaded a high-ranking elected 
official in an extremely grisly manner.  In November 1999, 
the veteran reported an obsession about wanting to torture 
women.  In April 1999, a VA psychiatrist stated that the 
veteran had not been able to go to the supermarket because 
news of fighting in Kosovo had exacerbated his PTSD symptoms.  
Throughout the record, the veteran reported that he was 
unable to function because of intrusive thoughts, flashbacks, 
and nightmares of Vietnam.  

A 100 percent rating is warranted because the veteran's 
psychiatric symptoms manifest in grossly inappropriate 
behavior or the persistent danger of hurting himself or 
others.  A March 1999 private examiner noted that the veteran 
was in danger of hurting himself at times, and in September 
1999, the veteran reported suicidal ideation.  In April 1999, 
the veteran testified that he almost broke the nose of a 
person who stood too close to him, and he lost his job at a 
pawn shop because he got angry and shoved a customer to the 
floor.  An April 1999 letter from the pawn shop manager 
states that the veteran had to go because he could not handle 
the stress of dealing with customers and fellow employees.  
During four years on the job, the veteran had several 
physical confrontations with customers and others employees, 
and sometimes, police had to break up the fights.  The 
manager felt that the veteran's problems worsened each day.  
Throughout the record, the veteran reported that he isolated 
himself to avoid picking fights when he felt enraged. 

A 100 percent rating is warranted because the veteran's 
psychiatric symptoms manifest in an intermittent inability to 
perform activities of daily living, including maintenance of 
minimal personal hygiene.  In November 1999, the veteran 
reported that he bathed only 1-2 times per week, and he tried 
but failed to brush his teeth every day.  He reported that he 
rarely cleaned house and that dirty dishes were not washed 
for six months.  Throughout the record, the veteran reported 
sleep disturbances from intrusive thoughts, nightmares, and 
flashbacks.  

Although the veteran showed no symptoms of disorientation or 
memory loss, the evidence supports an initial rating in 
excess of 70 percent for PTSD with a major depressive 
disorder.  


ORDER

Entitlement to a 100 percent evaluation is granted, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.  



		
	V. L. Jordan
Veterans Law Judge
	Board of Veterans' Appeals

 

